 

Exhibit 10.1

 

January 16, 2003

 

Heidi Kunz

 

Dear Heidi:

 

This letter confirms and constitutes the entire agreement between you and The
Gap, Inc. and all of its subsidiaries and affiliates (hereafter collectively
referred to as the “Company”) concerning the termination of your employment with
the Company (the “Agreement”).

 

1.    Termination Of Employment:

 

a.    Resignation:    You hereby resign your employment with the Company,
including as an officer and/or director of the Company’s direct and indirect
subsidiaries, effective February 7, 2003 (the “Termination Date”). On or before
the Termination Date, you will be paid all your accrued and unpaid salary and
accrued and unused paid time off.

 

b.    Benefits:    Your current benefit plan coverages will end on February 28,
2003, including health, dental, disability and life insurance coverage. Under
federal COBRA laws, you may receive medical and dental benefits (at your own
expense) for up to 18 months after the Termination Date. Your participation in
ESPP, GapShare and Executive Deferred Compensation will end on the Termination
Date. Any cash balance you have in ESPP will be refunded to you without interest
approximately four to six weeks after the end of the month of the Termination
Date. A GapShare distribution form will be sent to you within 30 days of the
Termination Date. Four to six weeks after the Termination Date, you will also
receive your balance in the Executive Deferred Compensation Plan as a lump sum
payment.

 

c.    Stock:    All unvested stock options will be canceled on the Termination
Date. All outstanding vested options must be exercised within three months after
the Termination Date.

 

d.    Company Property:    On or before the Termination Date, you agree to
return to Gap Inc. all company property, including all keys, building passes,
equipment, documents, materials or property of any description, or any
reproduction of such materials, containing or pertaining to any the Company’s
Confidential Information, as defined in section 3a.

 

e.    Expenses:    You must reconcile all outstanding expenses by the
Termination Date.



--------------------------------------------------------------------------------

 

Heidi Kunz

January 16, 2003

Page 2

 

2.    Gap’s Promises To You:

 

In consideration for the promises made by you in this Agreement, the Company
agrees to the following:

 

a.    Severance Payment:    The Company will pay you a lump sum amount
equivalent to one year of your current salary within two weeks after (1) the
Termination Date or (2) the date upon which the Company receives this Agreement
signed by you, whichever is later. All payments are subject to tax withholding.

 

b.    COBRA Subsidy:    The Company will pay you a lump sum amount equivalent to
the amount of your COBRA premium at your current coverage level for 12 months.
The Company subsidy of the COBRA premium is taxable income to you and is subject
to tax withholding.

 

c.    Bonus:    You will receive your bonus for the second six months of the
current fiscal year (ending February 1, 2003) in the amount of $606,300. Payment
for the bonus will be in April 2003.

 

d.    Relocation Loan:    Under the terms of your Promissory Note dated January
31, 2000 (“Note”), you agree to repay the entire outstanding loan amount of $2
million immediately upon the earlier of: (1) the sale of the property pledged in
the Note to secure the Loan; (2) your breach of any provision of this Agreement;
or (3) February 1, 2005 (as reflected in the Note). You also agree that in the
event you exercise any stock options or sell any stock of the Company, you will
immediately pay to the Company the proceeds (less the option exercise price and
all applicable withholdings, using the highest marginal federal and state rates)
to reduce the outstanding loan balance.

 

e.    Outplacement Assistance:    Outplacement assistance will be provided to
you through a third party outplacement service selected and contracted for by
the Company and for which the Company will pay directly for the services. Please
contact Katie Rosson to arrange for this assistance.

 

f.    Financial Planning Assistance:    The Company will continue to contribute
50% of the expense for your financial counseling provided by the AYCO Company
through June 30, 2003, provided that you deliver payment for your 50%
contribution directly to the AYCO Company by no later than February 28, 2003.

 

g.    Tax Withholding:    You acknowledge and agree that all payments made
pursuant to this Agreement shall be subject to withholding of all applicable
taxes. You also acknowledge that you itemized deductions for each year your Note
has been outstanding and reasonably expect to be entitled to and will itemize
deductions for each year the Note remains outstanding.

 

3.    Your Promises To The Company:

 

In consideration for the benefits described in section 2 above, you agree to the
following:



--------------------------------------------------------------------------------

 

Heidi Kunz

January 16, 2003

Page 3

 

a.    Confidentiality and Trade Secrets:    You agree and acknowledge that
because of your position and employment with the Company, you have acquired
non-public information related to the Company and its operations (“Confidential
Information”). You acknowledge that Confidential Information constitutes
valuable, special and unique assets of the Company, access and knowledge of
which were and are essential to the performance of your duties during your
employment. Except as required to perform such duties, and except as required by
law or process of law (in which case you will provide at least ten business days
advance written notice and reasonable opportunity for the Company to object to
any such disclosure), you agree not to directly or indirectly (1) make use in
any way of any Confidential Information or (2) divulge, distribute or otherwise
convey any Confidential Information to any person or entity in any form. You
also acknowledge and agree that this obligation will survive and continue beyond
the Termination Date.

 

Confidential Information includes trade secrets and other confidential or
proprietary business, financial, technical, strategic, marketing, legal,
personnel or other information, whether or not your work product, in written,
graphic, oral or other tangible or intangible forms, including, but not limited
to strategic plans, specifications, records, data, computer programs, drawings,
diagrams, models, vendor or customer names or lists, business or marketing
plans, studies, analyses, projections and reports, communications by or to
attorneys (including attorney client privileged communications), memoranda and
other materials prepared by attorneys or under their direction (including
attorney work product), and software systems and processes. Any information that
is not readily or properly available to the public shall be considered to be a
trade secret and confidential and proprietary.

 

b.    Release:    You hereby release and discharge the Company, its current and
former officers, directors, employees, representatives, attorneys, subsidiaries,
insurers, predecessors, affiliates, successors, and agents from any and all
claims, liabilities or obligations of every kind and nature, whether now known
or unknown, suspected or unsuspected, which you ever had, or now have, including
but not limited to all claims arising out of or in connection with your
employment or termination of employment, work or services for the Company. This
release includes all federal and state statutory claims, federal and state
common law claims (including those for contract and tort), and claims under any
federal or state anti-discrimination statute or ordinance, including, without
limitation, Title VII of the Civil Rights Act of 1964 (as amended), the Age
Discrimination in Employment Act, 42 U.S.C. sections 1981 and 1983, the Employee
Retirement Income Security Act of 1974, the Americans with Disabilities Act, the
California Constitution, the California Fair Employment and Housing Act, the
California Unfair Competition Act (California Business and Professions Code
section 17200 et seq.), the California Unruh Act, and the California Labor Code.
This release does not extend to any claim for indemnification against liability
for acts or omissions committed in the course and scope of your employment with
the Company to which you otherwise may be entitled pursuant to Delaware General
Corporation Law, the Company’s certificate of incorporation, the Company’s
bylaws, or the Company’s directors’ and officers’ liability insurance coverage.

 

You also understand that Section 1542 of the Civil Code of the State of
California provides as follows:



--------------------------------------------------------------------------------

 

Heidi Kunz

January 16, 2003

Page 4

 

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected the settlement with the debtor;”

 

and in signing this Agreement, you hereby waive and relinquish all rights you
may have under Section 1542 of the Civil Code of the State of California, or any
similar statute or law.

 

c.    Non-Solicit:    Until February 7, 2004, you will not directly or
indirectly solicit or otherwise induce employees of the Company to become
employed by you or any business with which you are affiliated; nor will you
directly or indirectly solicit or induce employees of the Company to leave the
Company.

 

d.    Good Will and Nondisparagement:    You agree to act in a manner that
protects the positive image of the Company and its employees, not to speak badly
of the Company or any of its employees, and not to act in any manner that is
harmful to the Company’s business interests.

 

e.    Cooperation:    You agree to be reasonably available to the Company for
six months after the Termination Date as requested to respond to requests for
information concerning matters, facts or events relating to the Company or any
Company entity about which you may be knowledgeable.

 

f.    Execution of Documents:    Immediately upon request by the Company’s
General Counsel, you will execute all documents required by the Company
reasonably related to your employment, transition or termination of employment
by or affiliation with the Company, its affiliates, and direct and indirect
subsidiaries, including all directorships.

 

4.    MISCELLANEOUS

 

The intent of this Agreement is to mutually, amicably and finally resolve and
compromise all issues and claims related to your employment and termination. The
execution of this Agreement shall not in any way be considered an admission of
liability on the part of the Company.

 

If there is any dispute over the terms, enforcement or obligations under this
Agreement, the prevailing party shall be entitled to recover from the other
party reasonable attorneys fees and/or costs incurred to enforce this Agreement.

 

This Agreement constitutes our entire agreement regarding your termination and
supersedes any previous agreements or understandings, if any, between us. This
is a legally binding Agreement. You are advised to consult with an attorney
prior to signing the Agreement. You have 21 days to consider this Agreement
(after which it will be withdrawn), but you may sign it sooner. If after
carefully reviewing this Agreement, it correctly sets forth our agreement,
please acknowledge this by signing both original Agreements where indicated
below. One Agreement is for your files. Please return the other to me. After
signing this Agreement you may revoke it with seven days. In order to do so, you
must notify me in writing within seven days after the date you sign this
Agreement that you intend to revoke it or you will be forever bound by the terms
of this Agreement. This Agreement will not be effective until the seven-day
period has elapsed.



--------------------------------------------------------------------------------

 

Heidi Kunz

January 16, 2003

Page 5

 

If you have any questions, please contact me.

 

Sincerely,

         

Agreed to this 7th day of February, 2003

Katie Rosson

Senior Vice President

Human Resources

         

/s/    HEIDI KUNZ        

--------------------------------------------------------------------------------

           

Heidi Kunz

 